DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 12/24/2020.
Allowable Subject Matter
Claims 1, 2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a marking system, comprising: a marking device which includes: a marking unit that applies a quality control mark of a product; a housing unit that houses at least one temperature-indicating material; and a providing unit that supplies a temperature-indicating material selected from the housing unit to the marking unit; and a controller which includes: a storage storing temperature-indicating material information on color-developing temperature and/or decoloring temperature of each temperature-indicating material contained in the housing unit; and a processor that acquires appropriate temperature of the product from a server or an input unit, selects the temperature-indicating material based on the acquired appropriate temperature of the product and the temperature-indicating material information, and informs the providing unit of supply of the selected temperature-indicating material; and especially, wherein when a plurality of products are packed together in one package, the processor selects a temperature-indicating material suitable for an overlapped temperature zone 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a marking system, comprising: a marking device which includes: a marking unit that applies a quality control mark of a product: a housing unit that houses at least one temperature-indicating material: and a providing unit that supplies a temperature-indicating material selected from the housing unit to the marking unit; and a controller which includes: a storage storing temperature-indicating material information on color-developing temperature and/or decoloring temperature of each temperature-indicating material contained in the housing unit: and a processor that acquires appropriate temperature of the product from a server or an input unit, selects the temperature-indicating material based on the acquired appropriate temperature of the product and the temperature-indicating material information, and informs the providing unit of supply of the selected temperature-indicating material; and especially, wherein when a plurality of products are packed together in one package, and when the processor does not select the temperature-indicating material suitable for an overlapped temperature zone of appropriate temperatures of the products, the processor selects the temperature-indicating material based on an appropriate temperature of a preferential product acquired from the server or the input unit as recited in claim 4.
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a marking device comprising: a marking unit which applies a quality control mark of a product; a housing unit which houses at least one temperature-indicating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/Primary Examiner, Art Unit 2887